Detailed Action

Objections

Claim(s) 2 is/are objected to because of the following informalities:  

In regards to claim 2, the claim recites in the last three lines “display all digits… to the…”. The sentence is grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “transmit all digits… to the…”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 4-11 and 13-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


In regards to claim 1, the claim recites in line 16-17 “processing on the measurement data in the common format subjected to” and in line 19 “processing of the measurement data in the common format and”. It is unclear to which relay device of the plurality of relay devices belongs the data recited in lines 16-17 and lien 19. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “processing on the measurement data in the common format of each of the plurality of IoT relay devices subjected to” and line 19 “processing of the measurement data in the common format of each of the plurality of IoT relay devices and”.
The claim recites in line 21 “wherein at least one of the plurality of measurement sources”. The claim previously recites that relay devices are arranged in respective bases and that each relay device collects data from a plurality of measurement sources distributed in a base corresponding to the manufacturing site. These teachings means that each base has a relay device and a plurality of measurement sources, and that the relay device of a base collects data from the sources located in that base. Therefore, it is unclear to which base and/or IoT relay device belongs the plurality of measurement sources recited in line 21.  
Also, the claim recites in lines 29 “a difference between the reference value and the actual measured value” and line 35 “and the reference value in”. The word “the” in front of the limitation(s) “reference value” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines a “predetermined reference value” For this reason, the limitation(s) predetermined reference value and the actual measured value” and line 35 “and the predetermined reference value in”.
Furthermore, the claim recites in line 35 “in the digit position in the blank state”. The word “the” in front of the limitation(s) “digit position in the blank state” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “in [[the]] a digit position in the blank state”.
The claim recites in line 39 “in the measurement data display portion to the IoT relay device”. The claim defines a plurality of IoT relay devices. It is unclear to which of the plurality of IoT relay devices line 39 is referring. For this reason, the claim is indefinite.
Furthermore, the claim recites in in line 39 “as the measurement data in the different formats”. The claim defines that IoT relay devices collects measurement data in different formats from a plurality of measurement sources. It is unclear to which measurement source of the plurality of measurement sources belongs the data recited in line 39. For this reason, the claim is indefinite.

In regards to claim(s) 4-9, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, lines 16, 19, 21, 29, 33 and 35 of the claim have the same issues described for lines 16-17, 19, 21, 29, 35 and 39 of claim 1. For this reason, the claim is indefinite. 

In regards to claim 4, line 3 of the claim has the same issues described for line 39 of claim 1. For this reason, the claim is indefinite.
Also, line 5 of the claim has the same issues described for line 16-17 of claim 1. For this reason, the claim is indefinite.
The claim recites in line 7 “specifying the base corresponding to the manufacturing site”. Claim 1 recites that relay devices are arranged in respective bases and that each relay device collects data from a plurality of measurement sources distributed in a base corresponding to the manufacturing site. These teachings means that each base has a relay device, a plurality of measurement sources and a base corresponding to the manufacturing site, and that the relay device of a base collects data from the sources located in that base. Therefore, it is unclear to which base belong the recited “base corresponding to the manufacturing site” in line 7 of claim 4. For this reason, the claim is indefinite.
Furthermore, the claim recites in lines 8 “specifying the measurement source”. It is unclear if the limitation of “the measurement source” is referring to the measurement source defined in line 4 of claim 2 or to one of the measurement sources defined in claim 1. For this reason also, the claim is indefinite. 

In regards to claim 5, line 3 of the claim has the same issues described for lines 16-17 of claim 1.
Also, the claim has the same issues described for claim 4 above.
The claim recites in lines 4-5 “the identification information for specifying the user of the cloud computing system”, in lines 5-6 “the identification information for specifying the base corresponding the manufacturing site”, in lines 6-7 “the identification information for specifying the measurement source”, in lines 7-8 “the measurement value of the measurement source” and in line 8 “the measurement time information”. The word “the” in front of the limitation(s) “identification information for specifying the user of the cloud computing system”, “user”, “identification information for specifying the base corresponding the manufacturing site”, “identification information for specifying the measurement source”, “measurement value in the measurement source” and “measurement time information” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.

In regards to claim 6, line 3 of the claim has the same issues described for lines 16-17 of claim 1.

In regards to claim 9, the claim recites in line 5 “the IoT relay device is”. Claim 1 defines a plurality of IoT relay devices. It is unclear to which of the plurality of IoT relay devices line 5 is referring. For this reason, the claim is indefinite.

In regards to claim 10, the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.
Also, the claim recites in line 2 “by each of a plurality of IoT relay devices arranged in respective bases, processing;” in line 10 “by a cloud computing system, processing;” and in line 30 “the measurement data input device processes; displaying”. The aforementioned limitations are followed by verbs ending in “ing” such collecting or receiving. It is grammatically incorrect to have two verbs ending in “ing” together. It is unclear if something is missing in the aforementioned limitations or the aforementioned limitations were written in an improper form. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 2 “performing, by each of a plurality of IoT relay devices arranged in respective bases, steps of: performing, by a cloud computing system, steps of: performing steps of:”.

In regards to claim(s) 13-17, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 10.

In regards to claim 11, the claim has the same issues described in claim 2 above and in claim 10 above. For this reason, the claim is indefinite.

In regards to claim 13, the claim has the same issues described for claim 4 above.
In regards to claim 14, the claim has the same issues described for claim 5 above.

In regards to claim 15, the claim has the same issues described for claim 6 above.

In regards to claim 18, the claim has the same issues described for claim 1 above.

In regards to claim 19, the claim has the same issues described for claim 2 above.

In regards to claim 20, the claim has the same issues described for claims 1 and 10 above.

In regards to claim 21, the claim has the same issues described for claims 2 and 11 above.

In regards to claim 22, lines 8 and 14 of the claim have the same issues described for lines 29 and 35 of claim 1 above.

In regards to claim 23, lines 8 and 12 of the claim have the same issues described for lines 29 and 35 of claim 1 above.
Allowable Subject Matter

Claim(s) 1-2, 10-11 and 18-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 1, Nossam (US-10,445,696) teaches a system and a method to monitor manufacturing processes, wherein the system comprises a plurality of IoT relay devices each collecting measurement data from a plurality of measurement sources [fig. 1, col. 3 L. 28-33, col. 4 L. 45-53, col. 6 L. 16-20].
Schoppmeier (US-10,299,091) teaches that IoT relay device can translate measurement data in multiple formats to a common format so it can be transmitted to a cloud computing system [abstract L. 9-15, fig. 1 element 110, col. 5 L. 21-29, col. 7 L. 35-41]. 
However, the cited prior art does not teach by either anticipation or combination the following limitations: wherein at least one of the plurality of measurement sources includes a measurement data input device displaying a screen for inputting an actual measured value by a stand-alone measuring instrument as measurement data; the screen of the measurement data input device includes: a reference value display portion in which a predetermined reference value is displayed, a measurement data display portion in which a candidate of the actual measured value is displayed with a position of at least a least significant digit in a blank state, and  3a numerical value selection portion in which a numerical value at least corresponding to the least significant digit in a 

In regards to claims 2, 10-11 and 18-23, the claims would be allowable for the same reasons provided for claim 1 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANKLIN D BALSECA/Examiner, Art Unit 2685